Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund June 2015 Update July 21, 2015 Supplement dated July 21, 2015 to Prospectus dated April 24, 2015 Class June ROR YTD ROR Net Asset Value Net Asset Value per Unit A -4.6% -7.2% $14.0M B -4.7% -7.5% $142.1M Legacy 1 -4.5% -6.2% $2.4M Legacy 2 -4.5% -6.3% $0.7M Global 1 -4.4% -6.0% $19.1M Global 2 -4.4% -6.1% $5.2M Global 3 -4.6% -6.9% $73.5M ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The U.S. dollar finished lower as the Federal Reserve signaled a less aggressive stance on hiking U.S. interest rates.The euro finished slightly higher amidst the on-going Greek debt crisis and as large investors unwound short positions used to hedge their Eurozone equity exposure.The New Zealand dollar fell over 5% when disappointing GDP data fueled speculation the Reserve Bank of New Zealand would reduce interest rates again.The Japanese yen strengthened on increased demand for safe-haven assets amidst turmoil in Europe and on concerns over the strength of the Chinese economy. Energy:Natural gas prices rose due to a smaller-than-expected build up in U.S. supplies and in reaction to forecasts for warmer weather which would result in increased demand.Crude oil markets moved lower due to increased U.S. inventories and the impact of reduced global demand. Equities:Global equity prices declined as investor sentiment fell in reaction to the possibility Greece could default on its debt obligations. Fixed Income:U.S. Treasury and German Bund markets fell sharply in reaction to reduced demand for safe-haven assets as investors hoped the Greek situation would soon be resolved.U.S. Treasury markets were also pressured by speculation about a near-term U.S. interest rate hike.The U.K. fixed-income markets finished lower after the Bank of England indicated it would raise interest rates sooner than expected. Grains/Foods:Corn and wheat markets rose almost 18% and 29%, respectively, due to global supply concerns prompted by forecasts for unfavorable weather in Europe and North America.Soybean markets also moved higher after the U.S. Department of Agriculture reported slower-than-expected plantings and weak crop condition ratings for soybeans. Metals:Gold and silver prices declined as positive economic indicators fueled speculation for a September 2015 U.S. interest rate hike.Base metal markets fell due to concerns regarding global demand fueled by the ongoing Greek debt situation and concerns the Chinese government would not be able to bolster the nation’s economy. Additional Information:For the Fund’s monthly Account Statement, including the net asset value per unit, and related information, please visit our website at www.grantparkfunds.com. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended June 30, 2015 STATEMENT OF INCOME Trading Income (Loss) Monthly Performance Year to Date Performance Realized Trading Income (Loss) -$10,401,383 Change In Unrealized Income (Loss) -769,036 -10,488,275 Brokerage Commission -155,494 -734,798 Exchange, Clearing Fee and NFA Charges 0 0 Other Trading Costs -192,547 -1,443,863 Change in Accrued Commission Net Trading Income (Loss) -11,497,371 -9,653,851 Other Income Monthly Performance Year to Date Performance Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) -11,396,762 -8,965,095 Expenses Monthly Performance Year to Date Performance Management Fee $0 $0 Incentive Fee -1,137 Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$12,631,484 -$19,791,682 Statement of Changes in Net Asset Value Monthly Performance Year to Date Performance Beginning Balance Additions Net Income (Loss) -12,631,484 -19,791,682 Redemptions -3,183,907 -23,250,138 Balance at June 30, 2015 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value Monthly RORYear to Date ROR A -4.64% -7.16% B -4.69% -7.45% Legacy 1 -4.45% -6.16% Legacy 2 -4.47% -6.27% Global 1 -4.43% -6.02% Global 2 -4.45% -6.10% Global 3 -4.59% -6.89% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
